Kingman Holdings, L.L.C., as
                                                                        Trustee of the s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 20, 2015

                                      No. 04-15-00126-CV

 WELLS FARGO BANK, N.A., as Trustee for Securitized Asset Backed Receivables L.L.C.
          2005-FR4 Mortgage Pass-Through Certificates Series 2005-FR4,
                                  Appellant

                                                v.

     KINGMAN HOLDINGS, L.L.C., as Trustee of the Manderly Place 8118 Land Trust,
                                  Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-17188
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        Appellant has filed a motion to extend time to file its notice of appeal. The trial court
rendered a default judgment this case on January 21, 2015. Accordingly, any motion for new
trial was due on or before February 20, 2015, in order to extend the deadline for filing the notice
of appeal. A motion for new trial was timely filed on February 20, 2015; however, the motion
was filed under the wrong cause number. Accordingly, out of an abundance of caution, appellant
filed a motion to extend time to file its notice of appeal, concerned that the motion for new trial
did not extend the time for filing the notice of appeal because it was filed under the wrong trial
court cause number. Appellant’s concern is misplaced. Numerous appellate courts and the
Texas Supreme Court have held that timely filing a motion for new trial under the wrong cause
number evinces a bona fide attempt to invoke appellate jurisdiction and extends the deadline for
filing a notice of appeal when there is no suggestion of confusion regarding the judgment sought
to be appealed. See, e.g., Mueller v. Saravia, 826 S.W.2d 608, 609 (Tex. 1992); City of San
Antonio v. Rodriguez, 828 S.W.2d 417, Leal v. City of Rosenberg, 17 S.W.3d 385, 386 (Tex.
App.—Amarillo 2000, no pet.); Matlock v. McCormick, 948 S.W.2d 308, 311 (Tex. App.—San
Antonio 1997, no writ). We have reviewed the motion for new trial and it correctly identified
the parties and identified the judgment sought to be appealed, i.e., the January 21, 2015 default
judgment. We find there could be no confusion regarding the judgment appellant sought to
appeal. Accordingly, it was unnecessary for appellant to file an extension and we therefore
DENY AS MOOT appellant’s motion to extend time to file the notice of appeal because the
motion for new trial was proper and timely filed, making the notice of appeal timely as well.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court